Opinión disidente emitida por el
Juez Asociado Señor Mar-tínez Torres.
A diferencia de la mayoría del Tribunal, opino que pro-cede devolver este caso al Tribunal de Primera Instancia para que se ventile en sus méritos la demanda de impug-nación que presentó Reliable Financial Services, Inc. (Reliable). Una tardanza en el proceso oficinesco de ins-cripción de gravámenes de vehículos en el Registro de Ve-hículos de Motor del Departamento de Transportación y Obras Públicas (DTOP) no puede dar lugar a la anulación automática de cientos de confiscaciones ejecutadas por el *941Estado. Esa no fue la voluntad legislativa. Por las razones que expongo a continuación, disiento respetuosamente del proceder mayoritario.
HH
El 3 de febrero de 2010, Reliable presentó una demanda de impugnación de confiscación contra el Departamento de Justicia y el Estado Libre Asociado. En esa demanda reclamó ser acreedor condicional de varios vehículos de motor que habían sido confiscados de forma separada por el Estado.(1) Argüyó que esas confiscaciones eran nulas, pues nunca se le notificaron, a pesar de haber presentado opor-tunamente las solicitudes de inscripción de gravamen para cada vehículo en el Registro de Vehículos de Motor del DTOP (Registro). Por su parte, el ELA argumentó que no estaba obligado a notificarle a Reliable la confiscación de los vehículos de motor, pues al momento de la incautación, la institución no aparecía como acreedor condicional de esos vehículos en el Registro del DTOP.
Luego de varias incidencias procesales, el foro primario dictó sentencia sumaria a favor de Reliable. Así, señaló que el ELA incumplió con su deber de notificar a Reliable den-tro del término de treinta días desde que se efectuó la confiscación. Por esa razón, declaró “con lugar” la demanda de impugnación y ordenó al ELA devolver los vehículos o, en su lugar, pagar un valor ascendente a $85,645.73, más los intereses a partir de la ocupación. Inconforme, el ELA presentó una moción de reconsideración que fue denegada. Insatisfecho, el ELA presentó un escrito de apelación.
El Tribunal de Apelaciones confirmó parcialmente el dictamen recurrido. Concluyó que el Estado, quien tiene en *942su poder los documentos para inscribir la solicitud de gravamen presentada por Reliable, no puede derivar un bene-ficio al incumplir con su función de inscribir los graváme-nes en el Registro del DTOP, ya sea por ineptitud o arbitrariedad. Así, modificó la sentencia del foro primario y dispuso que, en ausencia de los vehículos de motor, corres-ponde pagar el valor de la tasación al momento de la ocupación. Todavía insatisfecho, el Estado presentó una moción de reconsideración que fue denegada.
Así las cosas, el Estado recurrió ante nos mediante una petición de certiorari que este Tribunal expidió.
II
A. La confiscación es el acto de ocupación que lleva a cabo el Estado de todo derecho de propiedad sobre cualesquiera bienes que hayan sido utilizados en relación con la comisión de un delito. Doble Seis Sport v. Depto. Hacienda, 190 DPR 763, 784 (2014) (citando a Rodríguez Ramos v. E.L.A., 174 DPR 194, 202 (2008)). Debido a la naturaleza de este procedimiento, un estatuto de confiscación debe conte-ner mecanismos para proteger los derechos constitucionales de las personas con interés legal sobre los bienes confiscados. En ese sentido, notificar el hecho de la confisca-ción “a cada una de las personas con interés sobre la propie-dad confiscada responde a la necesidad de salvaguardar sus derechos constitucionales y permitirle traer [sus] defensas o argumentos contra la confiscación”. B.B.V. v. E.L.A., 180 DPR 681, 687 (2011). Véanse, además: López v. Secretaria, 162 DPR 345, 352 (2004); Santiago v. Supte. Policía de P.R., 151 DPR 511, 517-518 (2000). En otras palabras, se trata de brindarle a esa persona que ha sido privada de su interés propietario la oportunidad de ser oída. Esto como corolario del debido proceso de ley en su vertiente procesal.
Aunque las confiscaciones que se presentan en el caso *943de autos fueron realizadas e impugnadas inicialmente al amparo de la Ley de Confiscaciones Núm. 93 de 13 de julio de 1988, 34 LPRA see. 1723 et seq., esa legislación fue derogada por la Ley Uniforme de Confiscaciones de 2011 (Ley Núm. 119-2011), 34 LPRA see. 1724 et seq. No obstante, la nueva ley contiene una cláusula de retroactividad para co-bijar “aquellos procedimientos que se hayan iniciado en virtud de los procedimientos de confiscación bajo la Ley Núm. 93 de 13 de julio de 1988, según enmendada”. 34 LPRA sec. 1724w.
Mediante la Ley Núm. 119-2011, el legislador buscó crear un proceso de confiscación expedito, ágil y uniforme. Pri-mero, se propuso dar fin a los procedimientos dilatorios y evitar que los tribunales continúen congestionados por las demandas de impugnación de confiscaciones. Informe de las Comisiones de lo Jurídico y Etica y de Seguridad Pública sobre el P. del S. 897 de 14 de junio de 2010, pág. 2. Segundo, el legislador quiso evitar que “el transcurso del tiempo deteriore las propiedades confiscadas en perjuicio de sus dueños”. Id. Así, la Ley Núm. 119-2011 dicta específica-mente la forma y manera en que se notifica el hecho de la confiscación a las personas con interés sobre el bien incautado.
En lo pertinente a este caso, el texto del Art. 13 de la nueva ley, 34 LPRA sec. 1724j, requiere que se notifique la confiscación y la tasación de la propiedad confiscada:
(1) a la persona que tuviere posesión física del bien al mo-mento de la ocupación; (2) a aquéllas que, por las circunstan-cias, información y creencia, el Director Administrativo consi-dere como dueños de dicho bien y (3) en los casos de vehículos de motor, al dueño según consta en el [Registro del DTOP] y al acreedor condicional que a la fecha de la ocupación, tenga su contrato inscrito. (Énfasis suplido).
Esa notificación de la confiscación se debe realizar por correo certificado dentro del término jurisdiccional de treinta días contados a partir de la incautación física del bien. Art. 13 de la Ley Núm. 119-2011, supra. Hemos seña*944lado que el incumplimiento del Estado con un término para notificar una confiscación anula todo el proceso confiscatorio. Véase, e.g., Coop. Seguros Múltiples v. Srio. de Hacienda, 118 DPR 115,118 (1986). Nótese que, distinto a la Ley Núm. 119-2011, la derogada Ley de Confiscaciones de 1988 disponía que se debía notificar el hecho de la confiscación a todo acreedor condicional que, “a la fecha de la ocupación [,] haya presentado su contrato para ser archivado” en el Registro del DTOP. Art. 3 de la Ley de Confiscaciones de 1988, 34 LPRA sec. 1723a(2)(b) (derogado). A partir de la ley del 2011 se requiere que el contrato esté inscrito y no meramente presentado en el Registro del DTOP.
Luego de que la Ley Núm. 119-2011 entrara en vigor, la Asamblea Legislativa ha aprobado legislaciones para acla-rar el alcance del estatuto confiscatorio y regular este poder del Estado. En lo que atañe al caso de autos, resalta la Ley Núm. 252-2012, que enmendó varios artículos de la Ley Núm. 119-2011, entre ellos, el Art. 13 sobre notificación a las personas con interés. No obstante, no se sustituyó el criterio que determina cuándo se debe notificar a un acreedor con-dicional sobre la confiscación de un vehículo. Esto es, se re-quiere que su contrato de venta condicional esté inscrito en el Registro del DTOP. Así, vemos que el cambio sobre el requisito de notificación entre la Ley de Confiscaciones de 1988 y la Ley Núm. 119-2011 no fue inadvertido.
Como vimos, el Art. 13 de la Ley Núm. 119-2011, supra, exige notificar la confiscación a toda persona que estuviere en posesión física del bien, a todo aquel que se crea dueño y a todo acreedor condicional que tenga su contrato de venta condicional inscrito en el Registro del DTOP. Estos datos son de fácil y rápida obtención por parte del Estado. Lo contrario obligaría al Estado a imaginar todas las posi-bles personas o acreedores con algún interés propietario sobre el bien confiscado, lo que, sin duda, dilataría el pro-ceso de confiscación en perjuicio del dueño y las demás per-sonas con interés.
*945B. Por otro lado, para efectos de quién está legitimado para impugnar una confiscación, el Art. 15 de la Ley de Confiscaciones de 2011, 34 LPRA sec. 17241, reconoce como dueño de la propiedad a “una persona que demuestre tener interés propietario en la propiedad incautada, incluyendo una persona que posea un gravamen sobre dicha propiedad a la fecha de ocupación de la propiedad incautada, o una cesión válida de tal interés propietario”. Así, el estatuto reconoce explícitamente que toda persona que demuestre tener un interés propietario sobre la propiedad, a la fecha de la ocupación, tendrá legitimación para impugnarla.
Asimismo, además de reconocer legitimación, el Art. 15 del estatuto de confiscaciones impuso unos términos de es-tricto cumplimiento para el manejo y disposición de la ac-ción de impugnación de confiscación. En ese sentido, esta-bleció que toda persona que haya sido notificada de la confiscación y que demuestre ser dueño, podrá presentar su demanda de impugnación dentro del término jurisdiccional de treinta días contados a partir de la notificación. Igual-mente, fijó un plazo de quince días para emplazar al Estado. También, impuso un plazo para contestar la demanda de impugnación, así como un periodo de descubrimiento de prueba. Por último, vemos que a menos que se renuncie, la ley de confiscaciones también instituyó un término de seis meses para que el foro primario disponga de la acción de impugnación de confiscation.(2) Doble Seis Sport v. Depto. de Hacienda, supra, pág. 786. En otras palabras, la política pública que implanta la Ley de Confiscaciones de 2011 es conducir el proceso de confiscación y su correspondiente impugnación en los tribunales de manera rápida y expedita.
*946HH I—I
En el contexto de revisión de acciones gubernamentales, nuestro ordenamiento ha señalado constantemente que, ante una falta de notificación o notificación insuficiente, no pueden oponerse términos a quien no se le brindó una adecuada notificación. Molini Gronau v. Corp. P.R. Dif. Púb., 179 DPR 674, 687 (2010). Véanse, además: Comisión Ciudadanos v. G.P. Real Prop., 173 DPR 998, 1014-1015 (2008); Colón Torres v. A.A.A., 143 DPR 119, 124 (1997). En esos escenarios, la impugnación solo estará sujeta a la doctrina de incuria. Molini Gronau v. Corp. P.R. Dif. Púb., supra, pág. 687.
En un caso donde el Estado incauta un bien, pero solo se ciñe a notificar a quien la ley de confiscaciones le requería notificar, es forzoso concluir que el proceso de confiscación se llevó correctamente. Sin embargo, pueden ocurrir situa-ciones en las que exista una persona que ostente un interés propietario sobre un bien confiscado, pero que la ley no requiera que se le notifique. Tal es el caso de acreedores condicionales que, a la fecha de la ocupación de un vehí-culo, aún tienen su contrato de venta condicional pen-diente de inscripción en el Registro del DTOP, acreedores prendarios o acreedores que adquirieron su crédito me-diante cesión. Contra esa persona que ha sido privada de su interés propietario sin una notificación, el Estado no puede oponer el término jurisdiccional para presentar una demanda de impugnación. En un escenario como ese, la parte afectada por la falta de notificación puede impugnar la confiscación y presentar todas las defensas que estime pertinentes a su reclamo, sin sujeción al término estable-cido por ley. Solo debe evitar incurrir en incuria.
En fin, en cuanto al requisito de notificación, el Estado conduce un proceso de confiscación correctamente cuando demuestra que notificó según lo dispuesto en el Art. 13 de la Ley Núm. 119-2011, supra. Asimismo, contra esas per-*947sonas a las que sí notificó, el Estado podrá oponer el término jurisdiccional de treinta días para impugnar la confiscación según dispuesto en el Art. 15 del estatuto ante nuestra consideración. No obstante, el Estado no podrá oponer el precitado término jurisdiccional contra aquella persona que, por no estar obligado por el Art. 13, no notificó. Aquella persona que, según el Art. 15 de la Ley Núm. 119-2011, demuestre tener un interés propietario sobre el bien, podrá impugnar la confiscación sin sujeción al término dispuesto en ley, siempre y cuando no haya mediado incuria. Una conclusión contraria lesionaría injustificadamente el interés propietario de esa persona o acreedor, sin cumplir con las exigencias mínimas el debido proceso de ley. B.B.V. v. E.L.A., supra, pág. 687.
Aunque en este caso el Estado ha demostrado ineficiencia en el proceso de inscripción de gravámenes de vehículos de motor en el Registro del DTOP, ello, por sí solo, no da margen para anular confiscaciones realizadas según el trá-mite dispuesto por ley. En ausencia de un problema cons-titucional, no nos corresponde juzgar la conveniencia o sabiduría de una pieza legislativa. Recordemos que nuestra función debe mantenerse dentro del ámbito judicial, sin incursiones indebidas en la esfera legislativa. Véanse: Meléndez v. Tribunal Superior, 90 DPR 656, 661-662 (1964); Caguas Bus Line v. Sierra, Comisionado, 73 DPR 743, 750 (1952); Parilla v. Loíza Sugar Co., 49 DPR 597, 600 (1936). Es decir, anular el proceso de confiscación por la dejadez de una agencia pública separada de la que confisca es abrir la puerta para la ocurrencia de irregularidades. Premia a quien haga pagos ilegales para impedir que se inscriban los gravámenes en el Registro del DTOP pues, de esa manera, provoca la anulación automática de confiscaciones realizadas correctamente. El mejor incentivo para que el Estado procure la inscripción eficiente de gravámenes en el DTOP es dejarlo desprovisto de la defensa jurisdiccional que provee el Art. 15 de la Ley Núm. 119-2011, supra. Así, *948el Estado no gana al evitar la inscripción de los gravámenes en el Registro del DTOP, pues la confiscación siempre se podrá impugnar, salvo que haya mediado incuria por la parte con interés. Por el contrario, anular automática-mente una confiscación por la tardanza del DTOP en la inscripción de gravámenes, no solo inutiliza una poderosa arma para combatir la criminalidad, sino que, además, añade una carga adicional al fisco, al tener que devolver el valor de la tasación al momento de la confiscación de cien-tos de vehículos, de los cuales ya ha dispuesto.
Por último, cuando hemos anulado confiscaciones por falta de notificación a una parte con interés, se destaca que el Estado estuvo en posición de llevar a cabo la notificación, pero, por la razón que sea, no la hizo. Véanse: Colón Medina v. Srio. de Hacienda, 109 DPR 540 (1980) (donde la notificación al dueño se realizó pasado el término provisto en la ley); Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974) (donde se envió notificación al dueño a una dirección equivocada y la notificación a la dirección correcta se realizó pasado el término que proveía la ley); Secretario de Justicia v. Tribunal Superior, 96 DPR 116 (1968) (donde no se notificó al dueño a la misma dirección que aparecía en el Registro del DTOP); Srio. de Justicia v. Tribunal Superior, 95 DPR 158 (1967) (donde las notificaciones se realizaron pasado el término provisto en la ley). En fin, cuando hemos resuelto anular el proceso de confiscación, debe notarse que en cada caso el Estado tenía la posibilidad de saber a quién y a dónde notificar.
En un caso como el de autos, en donde no se ha inscrito un gravamen en el Registro del DTOP, el Departamento de Justicia no tiene forma de conocer la existencia del gravamen sobre el bien confiscado ni su tenedor para notificarlo de la confiscación. Nótese que la mayoría del Tribunal así lo reconoce, pues recomienda a la Rama Ejecutiva estable-cer un registro de gravámenes presentados o pendientes de perfeccionamiento en el DTOP, análogo al asiento de pre-*949sentación que existe en el Registro de la Propiedad. Opi-nión mayoritaria, pág. 939.
Si bien la Opinión mayoritaria concluye correctamente que un gravamen de venta condicional sobre vehículos de motor se perfecciona cuando se presentan los documentos requeridos y se pagan los aranceles correspondientes en el Registro del DTOP, no me parece correcto utilizar como marco de referencia la Ley Núm. 208-1995, 19 LPRA see. 401 et seq., mejor conocida como la Ley de Transacciones Comerciales (LTC), para definir el proceso de notificación de una confiscación que establece la Ley Núm. 119-2011, supra.
La LTC y la Ley Núm. 119-2011, tutelan dos intereses separados e independientes, es decir, en la LTC se estable-cen parámetros uniformes para el tráfico jurídico de tran-sacciones económicas, y en el estatuto confiscatorio, se es-tablece el proceso mediante el cual el Estado se investirá de todo derecho propietario sobre un bien que se utilizó en un acto delictivo. Por esa razón, las consecuencias que trae el perfeccionamiento de un gravamen mobiliario en el contexto de la LTC son inaplicables en el contexto de la Ley Núm. 119-2011.(3) En esa línea, la Ley Núm. 119-2011 modificó diáfanamente el proceso de notificación de la confiscación y lo independizó del mecanismo de perfecciona-miento de un gravamen mobiliario, según establecido en la LTC. Así, a pesar de que en el pasado la Ley de Confisca-ciones de 1988 establecía un proceso de notificación de con-fiscación paralelo al del perfeccionamiento de un gravamen mobiliario sobre vehículos de motor, ese no es el caso con la Ley Núm. 119-2011. Ahora se requiere la inscripción y no la mera presentación de los documentos constitutivos del gravamen mobiliario para que, según la letra del estatuto confiscatorio vigente, el Estado esté obligado a notificar la *950confiscación al poseedor de un gravamen mobiliario sobre un vehículo de motor.
La solución que propongo no quita “la única defensa real” que tiene una persona con interés propietario sobre un ve-hículo confiscado, pues hasta que el contrato de venta con-dicional no se inscriba en el Registro del DTOP no hay de-recho a ser notificado. Eso permite impugnar la confiscación por, precisamente, la falta de notificación. Opinión mayori-taria, págs. 937. En cambio, la avalancha de impugnaciones que motivará la decisión de hoy castigará significativa-mente las ya maltrechas finanzas gubernamentales. Recor-demos que al anular innecesariamente cientos de confisca-ciones, el Estado tendrá que devolver los bienes confiscados y en ausencia de estos, el valor de su tasación al momento de la ocupación. ¿Qué efectos tendrán las nuevas obligacio-nes, no presupuestadas, sobre la prestación de servicios esenciales a los ciudadanos? Solo el tiempo dirá.
Por estas razones, difiero del criterio adoptado en la Opinión del Tribunal, especialmente, porque existe una medida menos onerosa que permite balancear un interés legítimo del Estado frente a los derechos constitucionales de una persona afectada por la confiscación.
IV
En circunstancias como las de este caso no ha habido un verdadero incumplimiento por parte del Estado en el pro-ceso de notificación de la confiscación, pues no estaba obli-gado a notificar la confiscación a determinados acreedores. Para salvaguardar los derechos del acreedor que no fue notificado, debe permitírsele argumentar la improcedencia de la confiscación y presentar todas las defensas válidas que entienda pertinentes. En otras palabras, la solución que salvaguarda el interés propietario de esos acreedores es brindarle su “día en corte”. No obstante, se debe recalcar que no se podrá levantar como defensa que el Estado in-*951cumplió con el Art. 13 sobre notificación, supra, pues el Es-tado no está obligado a notificar, como solía estar bajo la derogada Ley de Confiscaciones de 1988, al acreedor condi-cional que hubiese “presentado” su contrato de venta en el DTOP, sino al que tuviese ese contrato “inscrito” en el Re-gistro de esa agencia gubernamental. Es decir, como bien se señala en la Opinión del Tribunal, “[e]l lenguaje utilizado por la Asamblea Legislativa [en la Ley Núm. 119-2011, supra ¡\ requiere que el Estado notifique la confiscación ‘al acreedor condicional que a la fecha de la ocupación tenga su contrato inscrito’ en el Registro del DTOP”. (Énfasis suprimido). Opinión mayoritaria, pág. 932.
Opino que, como hemos hecho en el pasado ante una falta de notificación, lo que corresponde es, ausente una determinación de que se ha incurrido en incuria, permitir que la demanda de impugnación de confiscación que pre-sentó Reliable se ventile en los méritos. Así, tendrá la opor-tunidad de atacar la confiscación con todas las defensas que entienda pertinentes. Por no notificar a Reliable, el Estado no podrá invocar como defensa el término jurisdic-cional para impugnar la confiscación.
Por lo tanto, revocaría la sentencia recurrida y devolve-ría este caso al Tribunal de Primera Instancia, Sala de Carolina, para que se ventile la demanda de impugnación de confiscación en sus méritos.

 Ford Fusion de 2006, tabilla GMJ-763; Nissan Pathfinder de 2001, tablilla ESL-782; Mazda B2300 de 2006, tablilla 815-127; Toyota Echo de 2005, tablilla FSH-567; Volkswagen Jetta de 2002, tablilla EOR-491 y Mitsubishi Lancer de 2008, ta-blilla HEJ-858.


 En torno a este término, vale la pena resaltar que la Ley Núm. 119-2011 permite extenderlo hasta un máximo de treinta días adicionales con el consenti-miento escrito de todas las partes y solo por causa justificada. 34 LPRA sec. 1724l.


 Para una discusión sobre los efectos de un gravamen constituido y posterior-mente perfeccionado, véanse: Thomas Quinn, Quinn’s Uniform Commercial Code Commentary and Law Digest, 2da ed. rev., Minnesota, Ed. WEST, Vol. 7, sec. 9-201, págs. 352-354 (2011); R. Soltero Peralta, J.J. Oppenheimer Méndez, Derecho mercan-til, 7ma ed., Colombia, Ed. Publicaciones Puertorriqueñas, 1999, págs. 512-513.